 Case 2:17-cr-00113-D-BR Document 126 Filed 01/22/19                  Page 1 of 1 PageID 378




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION


UNITED STATES OF AMERICA,                    §
                                             §
                              Plaintiff,     §
                                             §       Case No. 2:17-CR-113-D (02)
VS.                                          §
                                             §
JUAN MARTINEZ,                               §
                                             §
                              Defendant.     §


                                            ORDER

       The above named defendant has discharged all obligations of the bond posted in this case and
the government does not object to the release of the cash bond which was posted by Maria Martinez-
Servin on behalf of Juan Martinez on October 18, 2017.

        The Clerk shall return the $2,500.00 posted in this action to Maria Martinez-Servin at 6820
Bottle Sage Ave, Las Vegas, NV 89130.


       SO ORDERED.

       January 22, 2019.


                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
